IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43803

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 570
                                               )
       Plaintiff-Respondent,                   )   Filed: June 16, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CHRISTOPHER E. CLENDENON, aka                  )   THIS IS AN UNPUBLISHED
CHRISTOPHER CLENDENON,                         )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Christopher E. Clendenon pled guilty to lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court imposed a unified life sentence, with a minimum period of
confinement of seven years. Clendenon filed an Idaho Criminal Rule 35 motion for reduction of
sentence, which the district court denied. Clendenon appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Clendenon’s Rule 35 motion was presented, the district court did not abuse its discretion. For
the foregoing reasons, the district court’s order denying Clendenon’s Rule 35 motion is affirmed.




                                                2